
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 164
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Royce (for
			 himself, Ms. Ros-Lehtinen, and
			 Mr. Manzullo) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning Pakistan’s release of nuclear
		  scientist Abdul Qadeer Khan from house arrest.
	
	
		Whereas Dr. Abdul Qadeer Khan, former director of A.Q.
			 Khan Research Laboratory in Pakistan and a founder of Pakistan’s nuclear
			 weapons program, established and operated an illicit international nuclear
			 proliferation network, also known as the Khan nuclear proliferation network,
			 which sold nuclear technologies and designs to an unknown number of countries,
			 which greatly advanced their programs to acquire nuclear weapons and gravely
			 threatened international security;
		Whereas the Khan nuclear proliferation network provided
			 North Korea with designs for uranium enrichment centrifuges;
		Whereas the Khan nuclear proliferation network provided
			 Iran with uranium enrichment centrifuges;
		Whereas the Khan nuclear proliferation network provided
			 Libya with designs for a nuclear weapon, as well as for uranium enrichment
			 centrifuges;
		Whereas Dr. Khan had been under house arrest since 2004
			 when he publicly confessed to running the illicit nuclear network;
		Whereas, on February 6, 2009, the Islamabad High Court
			 ordered Dr. Khan released from house arrest;
		Whereas, upon Dr. Khan’s release from house arrest, a
			 Pakistan Foreign Ministry official declared Dr. Khan’s case a closed
			 chapter;
		Whereas the United States and the international community
			 still does not know the entire extent of the activities of the Khan nuclear
			 proliferation network, and the Government of Pakistan has refused to allow the
			 United States Government, the International Atomic Energy Agency, or other
			 independent investigators to interview Dr. Khan directly;
		Whereas Pakistan was designated as a major non-NATO ally
			 of the United States in 2004; and
		Whereas the United States has provided approximately
			 $12,000,000,000 in assistance to the Government of Pakistan since the September
			 11, 2001, terrorist attacks: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)strongly condemns
			 the release from house arrest of Dr. Abdul Qadeer Khan, who established and
			 operated an illicit international nuclear proliferation network which sold
			 nuclear technologies and designs to an unknown number of countries;
			(2)declares Dr. Khan
			 to be a continuing proliferation threat;
			(3)declares that Dr.
			 Khan should be required to give a full accounting of the activities and
			 participants of the network to the United States Government, the International
			 Atomic Energy Agency, and other responsible parties;
			(4)states that the
			 willingness and ability of the Government of Pakistan to carry out its
			 nonproliferation commitments should be a guiding element in determining United
			 States policy toward that country, including with respect to United States
			 bilateral assistance; and
			(5)regards a failure
			 by the Government of Pakistan to aggressively carry out its nonproliferation
			 commitments as being incompatible with Pakistan’s status as a major non-NATO
			 ally of the United States.
			
